[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
Pursuant to Practice Book § 231 the defendants have moved that the plaintiffs be nonsuited for failure to answer interrogatories and production requests. Subsequent to that motion the plaintiffs answered certain of these interrogatories but as to others responded "to be provided". Despite plaintiffs' argument to the contrary, this is not compliance. In the present context the response "to be provided" is a declaration that the information or document "has not been provided".
Although the plaintiffs' motion seeks a nonsuit, it is expressly predicated on Practice Book § 231. Both parties are thereby put on notice that the court may issue a different or lesser sanction than a nonsuit.
The plaintiffs are precluded from adducing any expert evidence, including but not limited to evidence of permanency, or evidence of bills, or expenses or treatment other than that which was disclosed prior to March 25, 1996.
LEVIN, JUDGE CT Page 1980